Citation Nr: 0217216	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  02-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the veteran is entitled to the payment of additional 
compensation for his granddaughter.  




ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from January 1970 to February 
1973.  

By a May 2002 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
denied the veteran's claim of entitlement to the payment of 
additional compensation for his granddaughter.  The veteran 
appealed that decision and the matter is now before the 
Board.  


FINDING OF FACT

There is no evidence demonstrating, and the appellant does 
not contend, that the child for whom benefits is requested 
is other than his granddaughter.  


CONCLUSION OF LAW

The claim for entitlement to payment of additional 
compensation for the veteran's granddaughter is without 
legal merit.  38 U.S.C.A. §§ 101(4)(A), 1110, (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.57, (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2001).  

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files 
a substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim in December 
2001 and he was provided a toll free telephone number to 
call if he had any question whatsoever.  The RO responded to 
his notice of disagreement in April 2002 with a letter 
explaining the veteran's options with regard to action on 
the claim.  The Board concludes the discussions in the 
statement of the case (SOC) of May 2002 informed him of the 
information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The 
RO also supplied the veteran with the applicable regulations 
in the SOC.  The evidence is clear in this case and the VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable disposition of the issue on appeal has been 
obtained.  The veteran has declined a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.


Analysis

The veteran is in receipt of compensation benefits for 
service-connected sinus node dysfunction with chronotropic 
incompetence and pacemaker insertion, assigned a 30 percent 
disability evaluation.  

Veterans who have service-connected disabilities with a 
combined evaluation of 30 percent or more are entitled to an 
additional allowance for dependents.  Dependents include a 
spouse, dependent parents, and unmarried children under age 
18.  A dependent child means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the 
age of 18 years and who is a member of the veteran's 
household or was a member of the veteran's household at the 
time of the veteran's death, or an illegitimate child; and 
(i) who is under the age of 18 years; or (ii) who, before 
reaching the age of 18 years, became permanently incapable 
of self support before reaching the age of 18 years or (iii) 
who, after reaching the age of 18 years and until completion 
of education or training (but not after reaching the age of 
23 years) is pursuing a course of instruction at an approved 
educational institution.  See 38 C.F.R. § 3.57(a) (2002).  

The facts in this case are undisputed.  The veteran contends 
that he is entitled to a dependency allowance for his 
granddaughter born in June 1995 because he is her legal 
guardian and provides her financial needs.  In the 
substantive appeal of May 2002 the veteran noted that he has 
been unable to legally adopt his grandchild because he has 
no idea where her father is.  

The Board is without authority to grant benefits simply 
because the result may be equitable.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Court has held that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).  

Changes in policy, law, and regulation are beyond the scope 
of the Board's jurisdiction.  38 U.S.C.A. § 7104 (West 1991 
& Supp. 2001); 38 C.F.R. § 20.101 (2002).  Only Congress can 
change the law.  The question is a matter for legislative 
policy makers, and this Board will not usurp those powers by 
engaging in administrative legislation.  Simply put, the 
Board is not free to make exceptions to laws passed by 
Congress.  Id.  Therefore, this decision is confined to the 
sole issue discussed herein.  

In this case, the law clearly does not permit payments for a 
grandchild.  In a case such as this where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As a matter of law, the appellant is claiming additional 
benefits for which there is no entitlement.  Here, it is the 
law which is dispositive and the veteran has no legal 
entitlement to the benefit claimed.  Thus, the benefit-of-
the- doubt doctrine is inapplicable to this case.  See 38 
C.F.R. § 3.57(a) (2002); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the appeal is denied.  


ORDER

Entitlement to the payment of additional compensation for 
the veteran's granddaughter is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

